Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Graves (5,830,067 A) and Condrey (2016/0166935 A1).  For a detailed discussion of these references, see the parent case U.S. Patent 10,888,788 B2, NF, 03-06-2020, pages 2 to 5.  Graves teaches assigning a default game play profile to a user (Abst.), wherein the default game play profile comprises a default game play style that simulates human game play (Abst.), wherein the default game play profile is configured to control game play for the user based on the default game play style (Fig. 5, 6:42-7:5); monitoring a plurality of game plays of the user playing a plurality of gaming applications (7:22-30); generating a user game play profile of the user by adjusting the default game play style based on the plurality of game plays(4:17-42; 7:22-30), wherein the user game play profile comprises a user game play style customized to the user (6:42-7:5); and controlling an instance of a first gaming application based on the user game play style of the user game play profile (4:17-42).  Condey teaches a default game play profile being generated by a first plurality of characters playing a first plurality of gaming sessions, and using the profile to play an NPC on behalf of the user based on the user’s playing style recorded in the profile in a second plurality of game plays via artificial intelligence (Paras. 15 and 16). 
The presently claimed invention pertains to providing gaming control to a user playing a gaming application.  The artificial intelligence (AI) character is allowed to play specific parts of the gaming application for the user.  For example, the AI character can proceed in automatic mode to complete specific game tasks that are difficult for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.D.H/Examiner, Art Unit 3715